SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 17, 2011 (October 12, 2011) Commission File Number: 000-50635 Colony Resorts LVH Acquisitions, LLC (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 41-2120123 (I.R.S. Employer Identification No.) Registrants' telephone number, including area code: (702) 732-5919 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On October 12, 2011, the Company received notification from Peter Weidman that he has resigned from the Board of Colony Resorts LVH Acquisitions, LLC (the “Company”). Mr. Weidman served as the Whitehall Board Member (as defined in the Amended and Restated Limited Liability Company Agreement of the Company). Whitehall has the right to appoint Mr. Weidman’s replacement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COLONY RESORTS LVH ACQUISITIONS, LLC Dated: October 17, 2011 /s/ Robert E. Schaffhauser Robert E. Schaffhauser Executive Vice President-Finance Error! Missing test condition.
